Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-4, 6, 11-15 are objected to because of the following issues:
In claim 1, the limitation of “a first line which is arranged across a display portion, and includes a first end portion and a second end portion at a non-display portion such that the display portion is located between the first end portion and the second end portion” is objected to because of the sentence structure.  The following amendment is suggested:
--a first line arranged across a display portion, wherein the first line includes a first end portion and a second portion located at a non-display portion, wherein the display portion is located between the first end portion and the second end portion--.
In claim 11, the limitation of “a first line which is arranged across a display portion, and includes a first end portion and a second end portion at a non-display portion such that the display portion is located between the first end portion and the second end portion” is objected to because of the sentence structure.  The following amendment is suggested:
--a first line arranged across a display portion, wherein the first line includes a first end portion and a second portion located at a non-display portion, wherein the display portion is located between the first end portion and the second end portion--.
In claim 2, the limitation of “a second line which is arranged across the display portion, and includes a third end portion and a fourth end portion at a non-display portion such that the 
--a second line arranged across the display portion, wherein the second line includes a third end portion and a fourth portion located at a non-display portion, wherein the display portion is further located between the third end portion and the fourth end portion--.

Allowable Subject Matter
Claims 1-4, 6 and 11-15 contain allowable subject matter.
	The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record neither anticipates nor renders obvious all the limitations of the base claim 1 and 11.

Conclusion
This application is in condition for allowance except for the following formal matters: 
See Claim Objections above.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABUL KALAM/Primary Examiner, Art Unit 2829